Title: Thomas Jefferson to Richard Randolph, 25 January 1814
From: Jefferson, Thomas
To: Randolph, Richard


          Dear Sir  Monticello Jan. 25. 14.
          Will you be so good as to send me two gross of your beer jugs; the one gross to be quart jugs, and the other pottle do. they are to be delivered to a mr William Johnson a waterman of Milton, who will apply for them about a week hence. mr Gibson will be so good as to pay for them on your presenting this letter. they should be packed in crates, or old hogsheads
			 or such other cheap package as you use. Accept the assurance of my
			 esteem & respect.
          Th:
            Jefferson
        